Case 3:20-cv-00745-X Document 13-1 Filed 04/13/21   Page 1 of 22 PageID 77
  Case 3:20-cv-00745-X Document 13-1 Filed 04/13/21           Page 2 of 22 PageID 78



                        INTHE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OFTEXAS
                                  DALLAS DIVISION

WELLS FARGO BANK, N.A.,AS §
TRUSTEE FOR THE POOLING AND §
SERVICING AGREEMENT DATED AS §
OFAPRIL 1,2004 ASSET BACKED §                        Civil Action No. 3:20-cv-745-X
SECURITIES CORPORATION HOME §
EQUITY LOAN TRUST 2004-HE2ASSET §
BACKED PASS-THROUGH §
CERTIFICATES, SERIES 2004-HE2, §

    Plaintiff, §

v. §

GEORGE E.DIXON §

    Defendant. §

                        DECLARATION OFPHILIP W.DANAHER

       Pursuant to28U.S.C.Section 1746, Ideclare under penalty ofperjury that thefollowing

statements aretrueandcorrect:

       1. “     My name isPhilip W.Danaher. Iamover the age of21years and amfully

competent tomake this Declaration. Allstatements offact made herein aretrue, correct, and

within my personal knowledge.

       2.     Iamanattorney for Plaintiff Wells Fargo Bank, N.A.,asTrustee forthe Pooling

andServicing Agreement Dated asofApril 1,2004 Asset Backed Securities Corporation Home

Equity Loan Trust 2004-HE2 Asset Backed Pass-Through Certificates, Series 2004-HE2 (“Wells

Fargo” orPlaintiff”).

       3.     Defendant filed itsOriginal Complaint against Defendant George E.Dixon

 Dixon”) onOctober 10, 2019. \[ECF No.1\].




DECLARATION OFPHILIP W.DANAHER                                                   Page 1of3
MWZM#: 12-002076-670
  Case 3:20-cv-00745-X Document 13-1 Filed 04/13/21             Page 3 of 22 PageID 79



       4.     Iamanattorney licensed topractice intheState ofTexas andam amember ofthe

baroftheUnited States District Court fortheEastern District of Texas. Iamcurrently asenior

attorney at thelawfirm of Mackie Wolf Zientz & Mann, P.C. (MWZM), with offices located in

Dallas, Texas andHouston, Texas. Iamingood standing with respect totheState BarofTexas.

Atrue andcorrect copy ofmyresume isattached hereto asExhibit A-1.

       5.     MWZM was retained byPlaintiff todefend itagainst the claims brought byDixon

inhis Original Petition toenforce Defendant’s interest incertain real property asaresult ofa

default under aloan. The legal professionals of MWZM with whom Iworked inproviding these

services areatallrelevant times attorneys licensed bytheState ofTexas, ingood standing and

experienced intheareas ofbusiness, real estate, and commercial litigation practice. Without

waiving the attorney-client privilege, the subject matter ofthecounsel andrepresentation

provided to Plaintiff byMWZM legal professionals included, butwas notlimited to:review and

analysis oftheloan documents atissue; review and analysis ofthehistory ofthis matter;

preparation and filing oftheoriginal answer andcounterclaim; completing service; drafting

motions for default judgment; conducting legal research; drafting responses todefendants’

motions; multiple conferences with Defendant’s mortgage servicer regarding allofthese items

andthismatter generally. These activities are setforth inchronological order byname anddate

ontheinvoices included with themotion asExhibit B.The hours setforth foreach activity were

actually expended onthe topics stated.

       6.     The reasonable incurred attorneys’ fees are $4,228.80 indefending Plaintiff and

prosecuting Defendant’s claims toenforce itsinterest incertain real property asaresult ofthe

default ofunder theloanagreement between theparties. The hourly rate charged is $215.00 per

hour forattorneys and $95.00perhour forparalegals andlegal assistants.


DECLARATION OFPHILIP W.DANAHER                                                     Page 2of3
MWZM#: 12-002076-670
  Case 3:20-cv-00745-X Document 13-1 Filed 04/13/21                Page 4 of 22 PageID 80



       7.     Ihave become familiar with thelegal services necessary tohandle claims based

onandthereasonable charges forsuch legal services intheUnited States District Court forthe

Northern District ofTexas andwithin theState ofTexas.

       8.     Inconsidering reasonable attorneys’ fees inthiscase, Ihave considered thetime

andlabor involved; thedifficulty oftheissues presented; theexperience, reputation, andability

oftheattorneys involved inpursuing theclaims; theskills requisite toproperly conduct thecase;

customary charges oftheBarandawards insimilar cases; andtheamount incontroversy.

       9.     Based upon myknowledge andexperience with similar litigation inthestate and

federal courts inTexas over thelasttenyears, andapplying thefacts andfactors setoutabove, it

ismyopinion that thehourly rate ofupto $215.00perhour forattorneys and $95.00perhour for

paralegals and legal assistants are reasonable and customary, and thesum of $
                                                                            4,228.80 is

reasonable attorneys’ fees forrepresenting Plaintiff with regard to its enforcement ofitsinterest

incertain realproperty asaresult ofadefault ofunder theloan agreement.

       10.    Ifanyparty files post-judgment motion, areasonable feeforPlaintiff would be

 2,500.00. Ifthiscase is appealed tothecourt ofappeals, areasonable feeforthe Defendant

would beanadditional $15,000.00. Ifthiscase isappealed totheUnited States Supreme Court, a

reasonable feefortheDefendant would beanadditional $2,500.00.”

       FURTHER DECLARANT SAYETH NAUGHT.

       Signed thisApril 9,2021




DECLARATION OFPHILIP W.DANAHER                                                          Page 3of3
MWZM#: 12-002076-670
Case 3:20-cv-00745-X Document 13-1 Filed 04/13/21   Page 5 of 22 PageID 81
Case 3:20-cv-00745-X Document 13-1 Filed 04/13/21   Page 6 of 22 PageID 82
Case 3:20-cv-00745-X Document 13-1 Filed 04/13/21   Page 7 of 22 PageID 83
Case 3:20-cv-00745-X Document 13-1 Filed 04/13/21   Page 8 of 22 PageID 84




                    EXHIBITB
Case 3:20-cv-00745-X Document 13-1 Filed 04/13/21   Page 9 of 22 PageID 85
Case 3:20-cv-00745-X Document 13-1 Filed 04/13/21   Page 10 of 22 PageID 86
Case 3:20-cv-00745-X Document 13-1 Filed 04/13/21   Page 11 of 22 PageID 87
Case 3:20-cv-00745-X Document 13-1 Filed 04/13/21   Page 12 of 22 PageID 88
Case 3:20-cv-00745-X Document 13-1 Filed 04/13/21   Page 13 of 22 PageID 89
Case 3:20-cv-00745-X Document 13-1 Filed 04/13/21   Page 14 of 22 PageID 90
Case 3:20-cv-00745-X Document 13-1 Filed 04/13/21   Page 15 of 22 PageID 91
Case 3:20-cv-00745-X Document 13-1 Filed 04/13/21   Page 16 of 22 PageID 92
Case 3:20-cv-00745-X Document 13-1 Filed 04/13/21   Page 17 of 22 PageID 93
Case 3:20-cv-00745-X Document 13-1 Filed 04/13/21   Page 18 of 22 PageID 94
Case 3:20-cv-00745-X Document 13-1 Filed 04/13/21   Page 19 of 22 PageID 95
Case 3:20-cv-00745-X Document 13-1 Filed 04/13/21   Page 20 of 22 PageID 96
Case 3:20-cv-00745-X Document 13-1 Filed 04/13/21   Page 21 of 22 PageID 97
Case 3:20-cv-00745-X Document 13-1 Filed 04/13/21   Page 22 of 22 PageID 98
